NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                      100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas             956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa

                                       September 22, 2015

      Hon. Jerad Najvar
      Attorney at Law
      4151 Southwest Freeway, Ste. 625
      Houston, TX 77027
      * DELIVERED VIA E-MAIL *

      Hon. Gilberto Hinojosa
      Attorney at Law
      622 E. St. Charles St.
      Brownsville, TX 78520
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00581-CV
      Tr.Ct.No. C-6914-13-G
      Style:    Lupe Rivera v. Leticia "Letty" Lopez


          State’s motion to obtain a copy of the record in the above cause was this day
      GRANTED by this Court. A CD copy of the record is being sent as of this date.

                                              Very truly yours,


                                              Dorian E. Ramirez, Clerk

      DER:ch